        6:21-cr-00024-RAW Document 3 Filed in ED/OK on 02/18/21 Page 1 of 1

                              UNITED STATES DISTRICT COURT FOR THE
                                 EASTERN DISTRICT OF OKLAHOMA

 UNITED STATES OF AMERICA,
                                                                                   UNDER SEAL
                              Plaintiff,
 v.
                                                                                   Case No. 21-MJ-18-KEW
 JIMMY LOUIS NORTHCUTT, JR.,

                              Defendant.

                                         MOTION TO FILE UNDER SEAL

          COMES NOW the United States of America, by and through T. Cameron McEwen,

Assistant United States Attorney for the Eastern District of Oklahoma, and requests the Complaint,

Affidavit, Arrest Warrant and this Motion to File Under Seal, and the Order Sealing in the

above-captioned case be filed under seal.                  The Government makes this request because disclosure

of the existence of this complaint may jeopardize officer safety. 1

          WHEREFORE, the United States of America respectfully requests the Complaint,

Affidavit, Arrest Warrant, this Motion to File Under Seal and Order thereof, submitted in the

above-captioned case be filed under seal.

                                                              Respectfully Submitted,

                                                              BRIAN J. KUESTER
                                                              United States Attorney

                                                   s/         T. CAMERON McEWEN
                                                              T. CAMERON McEWEN
                                                              AL Bar # 7161-R67M
                                                              Assistant United States Attorney
                                                              520 Denison Ave.
                                                              Muskogee, OK 74401
                                                              Office: (918) 684-5100 / Fax: (918) 684-5150
                                                              Email: Cameron.McEwen@usdoj.gov


          1See Nixon v. Warner Communications, Inc., 435 U.S. 589, 598, 98 S.Ct. 1306, 55 L.Ed.2d 570 (1978)(courts have

inherent power, as incident to their constitutional function, to control papers filed with the courts within certain constitutional and
other limitations); In re Knight Pub. Co., 743 F.2d 231 (4th Cir.1984)(trial court has supervisory power over its own records and
may, in its discretion, seal documents if the public=s right of access is outweighed by competing interests); Baltimore Sun Co. v.
Goetz, 886 F.2d 60, 65 (4th Cir.1989)(a judicial officer may deny access when sealing a document is essential to preserve higher
values and is narrowly tailored to serve that interest); and Times Mirror Co. v. United States, 873 F.2d 1210 (9th Cir.1989)(upon
showing by the government that an ongoing criminal investigation exists, a search warrant and related documents may be sealed).
